DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The claims submitted 04/13/2020 have been filed and considered.  Currently, claims 1-14 are pending and under examination.

Information Disclosure Statement
           The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
          The disclosure is objected to because of the following informalities: The specification on page 1 should indicate the current status of all nonprovisional parent application references.  For example, after the disclosure “is a continuation of U.S. --.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,393,632. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and U.S. 10,393,632 are directed to a solution in combination with an analytic substrate having a biological specimen treated with horseradish peroxidase staining protocol disposed thereon, the solution comprising a carrier solution disposed on the analytic substrate the carrier solution comprising a chromogen activating buffer and a plurality of carrier capsules dispersed in the carrier solution, the capsules encapsulating at least one reagent comprising a chromogen, wherein the solution is positioned on the analytic substrate such that disruption of the capsules causes the release of the reagent into the carrier solution so that the reagent is . 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,620,096 in view of Denney et al (US 2007/0134248) or Bulman et al J Clin Pathol 1981; 34, pages 1349-1351). 
Denney et al teaches that is well known, routine and conventional in the art to utilize horseradish peroxidase and DAB as enzyme and chromogen  (e.g. para 0126) and therefore, it would have been obvious to one of ordinary skill in the art at the filling date of the invention to incorporate horseradish peroxidase and DAB such as taught by Denney et al into a carrier solution and analytic substrate of US 10,620,096.
Bulman et al teaches that alkaline phosphatase and horseradish peroxidase are obvious alternative enzymes and that horseradish peroxidase and DaB can be utilized with horseradish peroxidase and Bulman et al also teaches that horseradish peroxidase is the most widely used enzyme label available. Therefore, it would have been obvious to one of ordinary skill in the art at the filling date of the invention to exchange horseradish peroxidase and DAB for the alkaline phosphatase and Red Fast chromogen into the carrier solution and analytic substrate of US 10,620,096.

Allowable Subject Matter
Claims 1-14 would be allowable if a terminal disclaimer was filed to overcome the double patenting rejections based on U.S. patents 10,393,632 and 10,620,096, set forth in this Office action. The closest prior art of record is considered to be Szoka (US 4,483,929).  Szoka discloses immunoassay methods wherein lipid vesicles encapsulates (capsules) an enzyme substrate such as 3,3’-diaminobenzidine which can be cleaved when released from containment in the lipid vesicle, into a colorimetric or fluorescent product by enzyme outside the lipid vesicle (e.g. abstract,  col 5, lines 7-25), col 6, line 58 – col 7 line18). Szoka discloses that analyte will have a chromogenic system (e.g. col 7, lines 5-7). Szoka discloses the method is utilized to detect an analyte such as a bacteria (col 10, lines 48-68).  Szoka discloses an antibody identical to the antibody attached to the sensitized lipid vesicle is immobilized by attachment to a solid support (analytic substrate) and contacted with sample comprising the analyte and a complex is formed between the immobilized antibody and the analyte.  Szoka discloses that the bound analyte is then mixed with a buffer (carrier solution), with the sensitized lipid vesicle reagents having the same antibody component of the immobilized antibody (e.g. col 10, lines 48-68) (thus Szoka is teach a solution in combination with the analytic substrate).   However, Szoka requires washing steps and therefore the enzyme would be washed away between the steps in the method of Szoka.  Thus, Szoka  does not teach or suggest the claimed solution with activating buffer comprising chromogen and a plurality of capsules dispersed in the carrier solution, the capsules encapsulating at least one reagent comprising chromogen, wherein the solution is positioned on the analytic substrate such that disruption of the capsules causes the release of the reagent 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.